In an action to recover damages for personal injuries, an order was made at Special Term granting plaintiffs’ motion for a substitution of attorneys and referring to an Official Referee to hear and determine the compensation of the outgoing attorney. The outgoing attorney appeals from an order made by the Official Referee, after a hearing, fixing his compensation at 25% of whatever fee the substituted attorney may receive. The action was settled after the entry of the order appealed from. Order reversed, without costs, and matter remitted to the Special Term for the purpose of fixing appellant’s lien either in a specified dollar amount or as a percentage of the settlement. As this action has been settled, the Special Term can now more accurately ascertain and evaluate the services of each attorney and the contribution of each towards the result achieved (Podbielski v. Conrad, 286 App. Div. 1040).
Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.